Appellant renews his insistence that the officers should not have been permitted to give evidence of the *Page 638 
result of the search. The learned trial judge, having suppressed the search warrant, was evidently impressed that the consent given by appellant for the search was a bona fide consent and upon that theory admitted the evidence. We have again examined the testimony on this point and cannot bring ourselves to reach a conclusion adverse to that entertained by the trial judge. The officer does not appear to have questioned the sincerity of the consent given. After testimony that appellant said it was all right for him to go ahead and search, the sheriff testified that "as a matter of precaution, not knowing just where I stood, I came back; I much prefer a search warrant."
We adhere to the conclusions announced in our original opinion, after reconsideration of all questions therein discussed.
The motion for rehearing is overruled.
Overruled.